Exhibit 10.1
AMENDMENT TO AGREEMENT FOR SEVERANCE UPON CHANGE IN CONTROL
     This Amendment to Agreement For Severance Upon Change in Control (this
“Amendment”) is entered into as of the 16th day of December, 2008, by and
between Transcat, Inc., an Ohio corporation (the “Company”), having its
principal place of business at 35 Vantage Point Drive, Rochester, New York
14624, and Charles P. Hadeed (the “Employee”).
     WHEREAS, the Company and the Employee entered into the Agreement For
Severance Upon Change in Control, effective February 12, 2004 (the “Agreement”);
and
     WHEREAS, Section 8 of the Agreement provides that the Agreement may be
amended by a written amendment executed by the Company and the Employee; and
     WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations and other official guidance issued
thereunder (collectively, “Section 409A”), require that the Company’s
compensation and benefit arrangements be in documentary compliance with
Section 409A on or before December 31, 2008, and this requires amendments to the
Agreement as set forth more fully below.
     NOW, THEREFORE, the Company and the Employee hereby agree as follows:
1. Section 2 is amended by adding a new subsection f. to read as follows:
“Termination” or “retirement” means a “separation from service” within the
meaning provided by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations and other official guidance
issued thereunder (collectively, “Section 409A”).
2. Section 14 is added to the Agreement to read as follows:
SIX MONTH WAITING PERIOD. Notwithstanding anything to the contrary, to the
extent that any payments under this Agreement are subject to a six-month waiting
period under Section 409A, any such payments that would be payable before the
expiration of six months following the Employee’s separation from service but
for the operation of this sentence shall be made during the seventh month
following the Employee’s separation from service.
3. Section 15 is added to the Agreement to read as follows:
SECTION 409A. This Agreement and the compensation and benefits provided
hereunder are intended to be exempt from or to comply with the requirements of
Section 409A, and shall be interpreted and administered consistent with such
intent.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
as of the day and year first above written.

            Transcat, Inc.
      By:   /s/ Alan H. Resnick         Employee:
      /s/ Charles P. Hadeed       Charles P. Hadeed         

 